FILED
                            NOT FOR PUBLICATION                             AUG 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ANTHONY SNEED,                                   No. 07-15061

               Petitioner - Appellant,           D.C. No. CV-05-04109-SI

  v.
                                                 MEMORANDUM *
A. P. KANE,

               Respondent - Appellee.



                    Appeal from the United States District Court
                      for the Northern District of California
                      Susan Illston, District Judge, Presiding

                              Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       California state prisoner Anthony Sneed appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 2253 1, and we reverse and remand.

      Sneed contends his commitment offense does not support the Governor’s

decision in light of the passage of time and evidence of his rehabilitation. An

independent review of the record reveals that the state court unreasonably

concluded that some evidence supports the Governor’s decision. See 28 U.S.C.

§ 2254(d); Cooke v. Solis, 606 F.3d 1206, 1216 (9th Cir. 2010); Himes v.

Thompson, 336 F.3d 848, 853 (9th Cir. 2003); see also Hayward v. Marshall, 603

F.3d 546, 562 (9th Cir. 2010) (en banc) (“The prisoner’s aggravated offense does

not establish current dangerousness ‘unless the record also establishes that

something in the prisoner’s pre- or post-incarceration history, or his or her current

demeanor and mental state’ supports the inference of dangerousness.”) (quoting In

re Lawrence, 190 P. 3d 535, 555 (Cal. 2008)). Therefore, we reverse the district

court and remand with instructions to grant the writ.

      REVERSED and REMANDED.




      1
         We certify for appeal, on our own motion, the issue of whether the
Governor’s 2004 decision to reverse the Board of Prison Terms’ decision to grant
parole violated due process. The state has fully briefed the issue that we certify for
appeal.

                                           2                                    07-15061